—Appeal from a judgment of the County Court of Washington County (Hemmett, Jr., J.), rendered May 5, 2000, convicting defendant upon his plea of guilty of the crime of robbery in the second degree.
Defendant pleaded guilty to the crime of robbery in the second degree and was sentenced, as part of a negotiated plea agreement, to a determinate term of 10 years in prison. Defendant appeals contending that his sentence is harsh and excessive. Our review of the record disclosed no extraordinary circumstances warranting a modification in the interest of justice (see, People v Saunders, 277 AD2d 512, lv denied 96 NY2d 763; People v Moneyhan, 248 AD2d 756, lv denied 91 NY2d 1010). Accordingly, we decline to disturb the sentence imposed by County Court.
Cardona, P. J., Crew III, Spain, Mugglin and Lahtinen, JJ., concur. Ordered that the judgment is affirmed.